Citation Nr: 1706988	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss since March 29, 2007, to include entitlement to extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 1969 to November 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the San Diego, California, Regional Office (RO). In July 2011, the Veteran was afforded a hearing with a Decision Review Officer (DRO). In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are in the record. In April 2016, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

Throughout the entire appeal period, bilateral hearing loss manifested by average pure air tone conduction thresholds at 1000, 2000, 3000, and 4000 Hertz by no worse than 51.25 decibels in the right ear and 43.75 decibels in the left ear, and speech recognition ability of 84 percent in the right ear and 80 percent in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, diagnostic code 6100. Under diagnostic code 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment. 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

In a July 2007, the Veteran underwent word recognition in noise testing by a private audiologist. The Veteran reported difficulty hearing in noisy environments, such as restaurants or in the car, or when he was with a group of people. The examiner stated that "even a small amount of noise that competed with the words significantly impacted his ability to discriminate or understand speech." Pure tone thresholds were not measured.

In November 2007, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
15
80
85
LEFT
15
10
50
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner did not discuss the functional effects of the Veteran's hearing disability in the VA examination report.
 
The foregoing examination results represent a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

At his July 2011 DRO hearing, the Veteran reported that when there is background noise, he has difficulty hearing and that people often sound as if they are mumbling. He reported reading lips to understand when people speak at a normal voice level.




In November 2011, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
15
75
95
LEFT
5
10
45
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner did not discuss the functional effects of the Veteran's hearing disability in the VA examination report.
 
The foregoing examination results represent a Level II hearing loss in the right ear and a Level III hearing loss in the left ear.

In May 2015, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
20
80
85
LEFT
15
10
45
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner wrote that the Veteran's hearing loss disability "has a negative impact on his ordinary conditions of daily life by having a hard time understanding voices and occupationally he reports having a hard time understanding instructions."

The foregoing examination results represent a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

A November 2015 written statement from the Veteran's representative in lieu of a VA Form 646 states that the Veteran has difficulty hearing in crowded areas, such as a restaurant, hearing the television, and understanding speech, particularly women's voices. At the Veteran's February 2016 Board hearing, the Veteran testified that he had difficulty hearing in even a semi-noisy environment and had particular difficulty hearing women, kids, and men, including his boss, if they speak softly. His hearing difficulty causes discomfort and embarrassment at his job.

In October 2016, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
20
80
90
LEFT
20
15
60
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear. Based on the foregoing results, the VA examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner wrote that the Veteran's hearing loss disability had an impact on his life because "it sounds like certain people are mumbling when they speak."
 
The foregoing examination results represent a Level II hearing loss in the right ear and a Level II hearing loss in the left ear.

In a November 2016 statement, the Veteran wrote that the VA audiological examinations are not an accurate assessment of his ability to hear because they are conducted in a sound-proof booth without the background noise present in daily life.

In addition to the hearing tests discussed above, VA treatment records indicate that the Veteran underwent audiological testing in November 2009 and September 2012. The November 2009 test results included speech discrimination results but did not specify whether the Maryland CNC test was used. The United States Court of Appeals for Veterans' Claims (Court) has held that if a private audiogram does not specifically identify whether speech discrimination testing was performed by the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). See also 38 C.F.R. § 19.9(a). Remand is not necessary in the present case as the test results from this audiological examination would not support an increased rating even if considered. The September 2012 audiological test results did not include speech discrimination results at all and, therefore, cannot be used for rating purposes.

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating throughout the entire period on appeal. Applying the combination of Level I and Level I hearing loss to Table VII corresponds to a noncompensable disability rating based on the November 2007 and May 2015 VA examinations. Applying the combination of a Level II and Level III hearing loss to Table VII corresponds to a noncompensable disability rating based on the November 2011 VA examination. Applying the combination of a Level II and Level II hearing loss to Table VII corresponds to a noncompensable disability rating based on the October 2016 VA examination.   

The results of the Veteran's VA audiological examinations do not show that his hearing loss in either ear met the definition of an exceptional pattern of hearing loss and, thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required for any of these examinations.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability. The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable diagnostic code 6100, containing the schedular criteria that specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing. Speech recognition testing is a schedular rating criterion that recognizes the inability to understand certain words in conversation. 

The Board has considered the Veteran's complaints and is mindful of his comments, but the evidence does not show that his disability is unusual or exceptional. Therefore, the schedular rating criteria are adequate to rate the Veteran's service-connected hearing loss. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment. At his February 2016 Board hearing, the Veteran discussed the impact of his hearing disability on his job which indicates that he is employed. Therefore, the Board finds that Rice is inapplicable in this case.




ORDER

An initial compensable rating for bilateral hearing loss since March 29, 2007, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


